Name: 75/210/EEC: Council Decision of 27 March 1975 on unilateral import arrangements in respect of state-trading countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-04-21

 Avis juridique important|31975D021075/210/EEC: Council Decision of 27 March 1975 on unilateral import arrangements in respect of state-trading countries Official Journal L 099 , 21/04/1975 P. 0007 - 0140 Greek special edition: Chapter 11 Volume 6 P. 0222 ++++ ( 1 ) OJ N L 299 , 31 . 12 . 1972 , P . 46 . ( 2 ) OJ N L 358 , 31 . 12 . 1974 , P . 1 . ( 3 ) OJ N 71 , 4 . 11 . 1961 , P . 1273/61 . ( 4 ) OJ N L 19 , 26 . 1 . 1970 , P . 1 . COUNCIL DECISION OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 75/210/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS THE COMMUNITY IS READY TO CONCLUDE TRADE AGREEMENTS WITH THE VARIOUS STATE-TRADING COUNTRIES , COVERING INTER ALIA THE ARRANGEMENTS TO BE APPLIED TO IMPORTS INTO THE COMMUNITY FROM THESE COUNTRIES ; WHEREAS , PENDING THE ATTAINMENT OF THIS OBJECTIVE , IT IS NECESSARY TO ADOPT CERTAIN PROVISIONS FOR UNILATERAL ARRANGEMENTS APPLIED IN THE MEMBER STATES TO PRODUCTS IMPORTED FROM STATE-TRADING COUNTRIES , SUBJECT TO QUANTITATIVE RESTRICTIONS ; WHEREAS THE GRADUAL INTRODUCTION OF COMMON UNILATERAL IMPORT ARRANGEMENTS NECESSARILY INVOLVES ANY SUBSEQUENT AMENDMENTS TO THE QUOTAS AND OTHER IMPORT ARRANGEMENTS PROVIDED FOR IN THIS DECISION BEING MADE SUBJECT TO A PROCEDURE BASED ON COUNCIL DECISION N 72/455/EEC ( 1 ) OF 19 DECEMBER 1972 LAYING DOWN CERTAIN TRANSITIONAL MEASURES FOR THE PROGRESSIVE STANDARDIZATION OF THE IMPORT TERMS OF MEMBER STATES AS REGARDS THIRD COUNTRIES ; WHEREAS FOR PRACTICAL REASONS THE SAME PROCEDURE SHOULD ALSO BE USED FOR ANY OTHER AMENDMENTS TO UNILATERAL IMPORT ARRANGEMENTS APPLIED IN THE MEMBER STATES WITH REGARD TO STATE-TRADING COUNTRIES ; WHEREAS THIS DECISION IS INTENDED TO REPLACE DECISION N 74/652/EEC ( 2 ) OF 2 DECEMBER 1974 LAYING DOWN THE IMPORT ARRANGEMENTS APPLICABLE IN THE MEMBER STATES TO IMPORTS OF PRODUCTS SUBJECT TO QUANTITATIVE RESTRICTIONS FROM STATE-TRADING COUNTRIES , WHICH WAS ADOPTED AS A PROVISIONAL MEASURE TO ENSURE CONTINUITY IN TRADE WITH STATE-TRADING COUNTRIES , HAS ADOPTED THIS DECISION : TITLE I QUOTAS AND OTHER QUANTITATIVE RESTRICTIONS APPLICABLE TO IMPORTS INTO MEMBER STATES ARTICLE 1 MEMBER STATES SHALL OPEN FOR 1975 IN RESPECT OF THE STATE-TRADING COUNTRIES LISTED IN ANNEX I THE IMPORT QUOTAS SHOWN IN ANNEXES II TO XI . THIS PROVISION SHALL NOT AFFECT MEMBER STATES' RULES GOVERNING THE OPENING AND ADMINISTRATION OF QUOTAS . ARTICLE 2 IN THE CASE OF PRODUCTS FROM STATE-TRADING COUNTRIES WHICH ARE SUBJECT TO QUANTITATIVE RESTRICTIONS BUT WHICH ARE NOT COVERED BY QUOTAS OPENED UNDER ARTICLE 1 , MEMBER STATES MAY EACH YEAR OPEN IN RESPECT OF EACH OF THESE COUNTRIES IMPORT FACILITIES UP TO THE VALUE OR THE VOLUME OF THE HIGHEST IMPORTS OF THE PRODUCT IN QUESTION COMING FROM THE THIRD COUNTRY CONCERNED DURING ONE OF THE PREVIOUS THREE YEARS . TITLE II AMENDMENTS TO IMPORT ARRANGEMENTS APPLICABLE IN THE MEMBER STATES ARTICLE 3 A MEMBER STATE SHALL NOTIFY THE OTHER MEMBER STATES AND THE COMMISSION IF IT CONSIDERS THAT THE UNILATERAL IMPORT ARRANGEMENTS APPLIED TO THE COUNTRIES REFERRED TO IN ANNEX I SHOULD BE AMENDED . ARTICLE 4 1 . AT THE REQUEST OF A MEMBER STATE OR OF THE COMMISSION , THE PROPOSED AMENDMENTS SHALL BE SUBJECT TO PRIOR CONSULTATION WITH THE OTHER MEMBER STATES AND THE COMMISSION WITHIN THE SELECT COMMITTEE SET UP BY THE COUNCIL DECISION OF 9 OCTOBER 1961 ( 3 ) CONCERNING A CONSULTATION PROCEDURE IN RESPECT OF THE NEGOTIATION OF AGREEMENTS CONCERNING COMMERCIAL RELATIONS BETWEEN MEMBER STATES AND THIRD COUNTRIES AND IN RESPECT OF CHANGES IN THE STATE OF LIBERALIZATION IN RELATION TO THIRD COUNTRIES . 2 . THE PURPOSE OF THE CONSULTATION SHALL BE TO EXAMINE THE POSSIBILITY OF ESTABLISHING COMMON IMPORT ARRANGEMENT FOR THE THIRD COUNTRY AND THE PRODUCT IN QUESTION OR , FAILING THIS , TO COORDINATE THE ARRANGEMENTS APPLIED IN THE MEMBER STATES TO ENSURE THE PROPER FUNCTIONING AND STRENGTHENING OF THE COMMON MARKET AND THE GRADUAL INTRODUCTION OF COMMON IMPORT ARRANGEMENTS . 3 . IF A MEMBER STATE OR THE COMMISSION CONSIDERS THAT THE MEASURE ENVISAGED BY THE MEMBER STATE CONCERNED WOULD BE DETRIMENTAL TO THE FUNDAMENTAL INTERESTS OF THE COMMUNITY OR OF ONE OF ITS MEMBER STATES , THE CONSULTATION SHALL INCLUDE AN EXAMINATION OF THE ECONOMIC AND COMMERCIAL SITUATION OF THE PRODUCTS INVOLVED . 4 . IF THE COMMISSION DOES NOT REQUEST CONSULTATION WITHIN FIVE WORKING DAYS OF RECEIVING THE NOTIFICATION PROVIDED FOR IN ARTICLE 3 AND HAS RECEIVED NO REQUEST FOR CONSULTATION FROM MEMBER STATES BY THE END OF THAT PERIOD , IT SHALL NOTIFY THE MEMBER STATE CONCERNED THAT THE PROPOSED MEASURE HAS BEEN ADOPTED . IN ALL OTHER CASES , THE CONSULTATION PROCEDURE SHALL COMMENCE WITHIN FIVE WORKING DAYS OF THE END OF THE PERIOD PROVIDED FOR IN THE PRECEDING SUBPARAGRAPH . ARTICLE 5 1 . IF AFTER CONSULTATION NO OBJECTION HAS BEEN RAISED BY THE OTHER MEMBER STATES OR BY THE COMMISSION , THE LATTER SHALL FORTHWITH NOTIFY THE MEMBER STATE CONCERNED THAT THE PROPOSED MEASURE HAS BEEN ADOPTED . 2 . IN ALL OTHER CASES , SUBJECT TO PARAGRAPHS 3 AND 4 , THE MEMBER STATE CONCERNED MAY NOT IMPLEMENT THE PROPOSED MEASURE UNTIL 15 WORKING DAYS AFTER THE COMMENCEMENT OF THE CONSULTATION PROCEDURE . 3 . IF , WITHIN THE PERIOD REFERRED TO IN PARAGRAPH 2 , THE COMMISSION SUBMITS TO THE COUNCIL , UNDER ARTICLE 113 OF THE TREATY , A PROPOSAL MEETING THE OBJECTIONS RAISED , THE PROPOSED MEASURE MAY NOT BE IMPLEMENTED UNTIL THE COUNCIL HAS ACTED . 4 . SHOULD THE COMMISSION DECIDE NOT TO BRING THE MATTER BEFORE THE COUNCIL , IT SHALL NOTIFY THE MEMBER STATE CONCERNED , BEFORE THE ABOVEMENTIONED PERIOD HAS EXPIRED , THAT THE PROPOSED MEASURE HAS BEEN ADOPTED . 5 . AMENDMENTS MADE TO THE IMPORT ARRANGEMENTS IN ACCORDANCE WITH THE FIRST SUBPARAGRAPH OF ARTICLE 4 ( 4 ) AND PARAGRAPHS 1 , 2 AND 4 OF THIS ARTICLE SHALL BE PUBLISHED BY THE COMMISSION AT REGULAR INTERVALS IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 6 1 . MEASURES TO RESTRICT IMPORT FACILITIES BY _ WITHDRAWING LIBERALIZATION OF ONE OR MORE PRODUCTS NOT INCLUDED IN THE ANNEX TO COUNCIL REGULATION ( EEC ) N 109/70 OF 19 DECEMBER 1969 ( 4 ) ESTABLISHING COMMON RULES FOR IMPORTS FROM STATE-TRADING COUNTRIES , _ ABOLISHING OR REDUCING A QUOTA PROVIDED FOR IN THIS DECISION , MAY , IN URGENT CASES , BE BROUGHT INTO EFFECT AFTER THE NOTIFICATION PROVIDED FOR IN ARTICLE 3 BUT WITHOUT PRIOR CONSULTATION . 2 . WHERE A QUOTA HAS BEEN EXHAUSTED AND THE ECONOMIC REQUIREMENTS OF A MEMBER STATE CALL FOR ADDITIONAL IMPORTS FROM A COUNTRY BENEFITING FROM THE QUOTA , THE MEMBER STATE CONCERNED MAY , IN URGENT CASES , OPEN FOR THE THIRD COUNTRY CONCERNED ADDITIONAL IMPORT FACILITIES UP TO A YEARLY MAXIMUM OF 20 % OF THE VALUE OR VOLUME INITIALLY LAID DOWN FOR THE EXHAUSTED QUOTA FOR THAT YEAR WITHOUT GIVING PRIOR NOTIFICATION . 3 . WHERE , AFTER THE IMPORT FACILITIES PROVIDED FOR IN ARTICLE 2 HAVE BEEN USED UP , THE ECONOMIC REQUIREMENTS OF A MEMBER STATE CALL FOR ADDITIONAL IMPORTS OF THE PRODUCTS COVERED BY THAT ARTICLE , THE MEMBER STATE CONCERNED MAY , IN URGENT CASES , OPEN FOR THE THIRD COUNTRY CONCERNED ADDITIONAL IMPORT FACILITIES UP TO A YEARLY MAXIMUM OF 20 % OF THE IMPORT FACILITIES PROVIDED FOR IN ARTICLE 2 WITHOUT GIVING PRIOR NOTIFICATION . 4 . AS SOON AS THE ADDITIONAL IMPORT FACILITIES OPENED UNDER PARAGRAPH 2 ABOVE REACH THE EQUIVALENT OF 20 % OF A QUOTA , THE MEMBER STATE CONCERNED SHALL IMMEDIATELY NOTIFY THE COMMISSION WHICH SHALL IN TURN NOTIFY THE OTHER MEMBER STATES . 5 . MEASURES TAKEN BY A MEMBER STATE UNDER THIS ARTICLE SHALL , IF ANY MEMBER STATE OR THE COMMISSION SO REQUESTS , BE SUBJECT TO CONSULTATION . ARTICLE 7 ONCE THE OPENING OF COMMUNITY NEGOTIATIONS WITH A STATE-TRADING COUNTRY SPECIFIED IN ANNEX I HAS BEEN AUTHORIZED : _ SUBJECT TO THE PROVISIONS IN THE SECOND AND THIRD INDENTS BELOW , MEMBER STATES MAY NO LONGER IMPLEMENT THE PROPOSED MEASURES IN RESPECT OF THAT COUNTRY WITHOUT A PRIOR DECISION BEING ADOPTED BY THE COUNCIL UNDER ARTICLE 113 OF THE TREATY ; _ PRIOR NOTIFICATION SHALL BE OBLIGATORY IN ALL CASES IN RESPECT OF THE MEASURES REFERRED TO IN ARTICLE 6 ( 2 ) AND ( 3 ) . THE PRIOR DECISION BY THE COUNCIL REFERRED TO IN THE FIRST INDENT SHALL BE NECESSARY ONLY IF OBJECTIONS ARE RAISED BY A MEMBER STATE OR THE COMMISSION DURING ANY CONSULTATIONS WHICH MAY BE REQUESTED WITHIN THE PERIOD LAID DOWN IN ARTICLE 4 ( 4 ) ; _ MEASURES TO RESTRICT IMPORT FACILITIES BY WITHDRAWING LIBERALIZATION OR ABOLISHING OR REDUCING A QUOTA MAY BE TAKEN WITHOUT PRIOR DECISION BY THE COUNCIL . IF OBJECTIONS ARE RAISED BY A MEMBER STATE OR THE COMMISSION DURING ANY CONSULTATION HELD AFTER THE EVENT IN ACCORDANCE WITH ARTICLE 4 , THE COMMISSION WILL SUBMIT A PROPOSAL TO THE COUNCIL PURSUANT TO ARTICLE 113 OF THE TREATY . TITLE III FINAL PROVISIONS ARTICLE 8 BEFORE 30 NOVEMBER EACH YEAR AND FOR THE FIRST TIME BEFORE 30 NOVEMBER 1975 , THE COUNCIL SHALL ADOPT UNDER ARTICLE 113 OF THE TREATY ANY AMENDMENTS WHICH IT APPEARS NECESSARY TO MAKE FOR THE FOLLOWING YEAR TO THE QUOTAS REFERRED TO IN ARTICLE 1 . IF NO COUNCIL DECISION HAS BEEN ADOPTED BY THAT DATE THE EXISTING IMPORT QUOTAS SHALL BE EXTENDED ON A PROVISIONAL BASIS FOR THE FOLLOWING YEAR . ANY AMENDMENTS MADE EXCEPTIONALLY DURING THE CURRENT YEAR AND SPECIFICALLY LIMITED TO THAT YEAR SHALL NOT BE COVERED BY THIS EXTENSION . IN THAT CASE , THE COUNCIL SHALL ADOPT BEFORE 1 MARCH , PURSUANT TO ARTICLE 113 OF THE TREATY , ANY AMENDMENTS WHICH IT APPEARS NECESSARY TO MAKE TO THE IMPORT QUOTAS THUS EXTENDED . ARTICLE 9 DECISION N 72/455/EEC SHALL NO LONGER APPLY TO THE IMPORT ARRANGEMENTS APPLIED IN THE MEMBER STATES IN RESPECT OF THE STATE TRADING COUNTRIES LISTED IN ANNEX I . ARTICLE 10 DECISION N 74/652/EEC IS HEREBY REPEALED . ARTICLE 11 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 MARCH 1975 . FOR THE COUNCIL THE PRESIDENT R . RYAN ANNEXES : SEE O.J . N L 99 OF 21 . 4 . 75